Case 1:20-cv-01228-CFC Document 27 Filed 02/03/21 Page 1 of 7 PageID #: 1664




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE



WSOU Investments, LLC d/b/a           C.A. No. 20-1228-CFC
Brazos Licensing and Development,     C.A. No. 20-1229-CFC
                Plaintiff,            C.A. No. 20-1231-CFC
                                      C.A. No. 20-1232-CFC
      v.                              C.A. No. 20-1233-CFC

Xilinx, Inc.,

                Defendant.


   DECLARATION OF CHRISTOPHER A. BUXTON IN SUPPORT OF
         XILINX, INC.’S MOTION TO TRANSFER VENUE
Case 1:20-cv-01228-CFC Document 27 Filed 02/03/21 Page 2 of 7 PageID #: 1665




I, Christopher A. Buxton, hereby declare:

      1.     I am an attorney with the law firm of Jones Day, counsel for Xilinx,

Inc. (“Xilinx”) in this action. I make this declaration in the five above-captioned

cases of WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Xilinx,

Inc. pending in the District of Delaware in support of Xilinx’s Motion to Transfer

these cases to the Northern District of California. Unless otherwise indicated, the

following is based on my personal knowledge. If called as a witness, I could and

would testify competently as to this declaration.

      2.     Attached hereto as Exhibit A is a true and correct copy of the record of

the case (D.I. 88) transferred from the Northern District of California to the District

of Delaware in Xilinx, Inc. v. Invention Investment Fund I LP, et al., C.A. No. 11-

666-LPS (D. Del. July 29, 2011).

      3.     Attached hereto as Exhibit B is a true and correct copy of the Complaint

(D.I. 1) filed in Xilinx, Inc. v. LSI Corp., et al., C.A. No. 09-886-MMB (D. Del. Nov.

20, 2009).

      4.     Attached hereto as Exhibit C is a true and correct copy of Xilinx’s

Answering Brief in Opposition to Defendant’s Motion to Dismiss or Transfer

Declaratory Judgment Claims and to Dismiss Xilinx Patent Claims (D.I. 38) in

Xilinx, Inc. v. LSI Corp., et al., C.A. No. 09-886-MMB (D. Del. Feb. 16, 2010).




                                        -1-
Case 1:20-cv-01228-CFC Document 27 Filed 02/03/21 Page 3 of 7 PageID #: 1666



      5.     Attached hereto as Exhibit D is a true and correct copy of select pages

of the LinkedIn webpage for Craig Etchegoyen, accessed on January 29, 2021,

listing his location as Kailua-Kona, Hawaii.

      6.     Attached hereto as Exhibit E is a true and correct copy of select pages

of the LinkedIn webpage for Stuart Shanus, accessed on January 29, 2021, listing

his location as Los Angeles, California.

      7.     Attached hereto as Exhibit F is a true and correct copy of the

Declaration of Matt Hogan (D.I. 51-5), filed in WSOU Investments LLC v. Dell

Technologies Inc., C.A. No. 6:20-cv-00473 (W.D. Tex. Nov. 18, 2020).

      8.     Attached hereto as Exhibit G is a true and correct copy of select pages

from each of the initial Complaints filed in WSOU Investments, LLC v. Dell

Technologies Inc., C.A. No. 6:20-cv-403 (W.D. Tex. May 18, 2020); WSOU

Investments, LLC v. Hewlett Packard Enterprise Company, C.A. No. 6:20-cv-725

(W.D. Tex. Aug. 12, 2020); WSOU Investments, LLC v. Juniper Networks, Inc., C.A.

No. 6:20-cv-812 (W.D. Tex. Sept. 4, 2020); WSOU Investments, LLC v. Arista

Networks, Inc., C.A. No. 6:20-cv-1083 (W.D. Tex. Nov. 25, 2020); and WSOU

Investments, LLC v. Salesforce.com, Inc., C.A. No. 6:20-cv-1172 (W.D. Tex. Dec.

18, 2020).




                                       -2-
Case 1:20-cv-01228-CFC Document 27 Filed 02/03/21 Page 4 of 7 PageID #: 1667



      9.     Attached hereto as Exhibit H is a true and correct copy of the

DocketNavigator list of patent infringement cases filed by WSOU Investments, LLC

against Juniper Networks, Inc., generated on February 3, 2021.

      10.    Attached hereto as Exhibit I is a true and correct copy of the

DocketNavigator list of patent infringement cases filed by WSOU Investments, LLC

against Huawei Technologies Co., Ltd. and Huawei Investment & Holding Co., Ltd.,

generated on February 3, 2021.

I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.


Executed on this date:                     February 3, 2021

By:                                        /s/ Christopher A. Buxton
                                           Christopher A. Buxton
In:                                        Dallas, Texas




                                          -3-
             Case 1:20-cv-01228-CFC Document 27 Filed 02/03/21 Page 5 of 7 PageID #: 1668




                                     CERTIFICATE OF SERVICE

                  I, Anne Shea Gaza, hereby certify that on February 3, 2021, I caused to be

         electronically filed a true and correct copy of the foregoing document with the

         Clerk of the Court using CM/ECF, which will send notification that such filing is

         available for viewing and downloading to the following counsel of record:

                                     James M. Lennon, Esquire
                                     Devlin Law Firm LLC
                                     1526 Gilpin Avenue
                                     Wilmington, DE 19806
                                     jlennon@devlinlawfirm.com

                                     Attorneys for Plaintiff

                  I further certify that on February 3, 2021, I caused a copy of the foregoing

         document to be served by e-mail on the above-listed counsel, and on the following:

                                     Isaac Rabicoff, Esquire
                                     Rabicoff Law Firm LLC
                                     5680 King Centre Drive, Suite 645
                                     Alexandria, VA 22315
                                     isaac@rabilaw.com




27308804.1
             Case 1:20-cv-01228-CFC Document 27 Filed 02/03/21 Page 6 of 7 PageID #: 1669




                                    Jonathan K. Waldrop, Esquire
                                    Darcy L. Jones, Esquire
                                    Marcus A. Barber, Esquire
                                    John W. Downing, Esquire
                                    Heather S. Kim, Esquire
                                    Jack Shaw , Esquire
                                    ThucMinh Nguyen, Esquire
                                    KASOWITZ BENSON TORRES LLP
                                    333 Twin Dolphin Drive, Suite 200
                                    Redwood Shores, California 94065
                                    jwaldrop@kasowitz.com
                                    djones@kasowitz.com
                                    mbarber@kasowitz.com
                                    jdowning@kasowitz.com
                                    hkim@kasowitz.com
                                    jshaw@kasowitz.com
                                    tnguyen@kasowitz.com

                                    Paul G. Williams, Esquire
                                    KASOWITZ BENSON TORRES LLP
                                    1230 Peachtree Street N.E., Suite 2445
                                    Atlanta, Georgia 30309
                                    pwilliams@kasowitz.com

                                    Shelley Ivan, Esquire
                                    KASOWITZ BENSON TORRES LLP
                                    1633 Broadway
                                    New York, NY 10019
                                    sivan@kasowitz.com

                                    Attorneys for Plaintiff




27308804.1
                                                    2
             Case 1:20-cv-01228-CFC Document 27 Filed 02/03/21 Page 7 of 7 PageID #: 1670




         Dated: February 3, 2021                      YOUNG CONAWAY STARGATT &
                                                      TAYLOR, LLP

                                                      /s/ Anne Shea Gaza
                                                      Anne Shea Gaza (No. 4093)
                                                      Robert M. Vrana (No. 5666)
                                                      Beth A. Swadley (No. 6331)
                                                      Rodney Square
                                                      1000 N. King Street
                                                      Wilmington, Delaware 19801
                                                      (302) 571-6600
                                                      agaza@ycst.com
                                                      rvrana@ycst.com
                                                      bswadley@ycst.com

                                                      Attorneys for Xilinx, Inc.




27308804.1
                                                  3
